Citation Nr: 1143759	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  09-03 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for renal carcinoma, as secondary to herbicide exposure.


WITNESS AT HEARINGS ON APPEAL

Veteran


REPRESENTATION

Veterans represented by : Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from April 1969 to March 1971.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.    

The Veteran testified in support of this claim at the RO in May 2009, before a Decision Review Officer, and in November 2010, before the undersigned Veterans Law Judge.  

In a VA Form 8 (Certification Of Appeal) dated in August 2009, the RO characterized the claim on appeal as entitlement to service connection for renal carcinoma as a result of herbicide exposure.  The RO likely did so based on its rating decision of December 2007, in which it reopened this previously denied claim.  Despite the RO's action in this regard, the Board has recharacterized this claim as one to reopen.  Whether new and material evidence has been received to reopen a claim is a legal issue the Board is required to address even when the RO reopens a claim and denies it on its merits.  Barnett v. Brown, 8 Vet. App. 1 (1995), affirmed by Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed Cir. 1996).  Due to the below-noted disposition, the Veteran is not prejudiced by the Board's action in this regard.  Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).  

Below, the Board reopens the Veteran's claim and then REMANDS it to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  In a rating decision dated in February 2005, the RO denied the Veteran entitlement to service connection for right kidney carcinoma secondary to Agent Orange exposure.  

2.  The RO notified the Veteran of the rating decision and of his appellate rights with regard to the decision, but he did not appeal it. 

3.  The evidence received since February 2005 is neither cumulative, nor redundant of the evidence previously of record and, by itself or when considered with the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for renal cancer, as secondary to herbicide exposure, and raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The February 2005 rating decision, in which the RO denied entitlement to service connection for right kidney carcinoma secondary to Agent Orange exposure, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004). 

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for renal cancer, as secondary to herbicide exposure.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO previously denied the Veteran's claim of entitlement to service connection for right kidney carcinoma secondary to Agent Orange exposure, lastly in a rating decision dated in February 2005.  The RO based its denial on a finding that the right kidney carcinoma was not related to the Veteran's military service.  In deciding the claim, the RO considered the Veteran's service treatment records, post-service treatment records, reports of VA examinations, various articles, literature and medical opinions and the Veteran's written statements.   
By letter dated in February 2005, the RO notified the Veteran of the rating decision and of his appellate rights with regard to that decision.  Thereafter, the Veteran did not appeal.  The February 2005 rating decision is thus final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004). 

The Veteran attempted to reopen his claim for service connection for renal cancer, as secondary to herbicide exposure, by written statement received at the RO in June 2007.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) (2010)).   

The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of an appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The pertinent evidence that has been associated with the claims file since the RO's February 2005 rating decision includes: written statements and hearing testimony of the Veteran; post-service treatment records; sample Board decisions; various articles and literature; reports of VA examinations; and written opinions of private physicians.  With the exception of some of the articles and literature and a report of VA examination, which are duplicative, this evidence is new.  It was not previously submitted to agency decisionmakers and is neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial.  

This evidence is also material because, by itself or when considered with the evidence previously of record, it relates to an unestablished fact necessary to substantiate the claim for service connection for renal cancer, as secondary to herbicide exposure, and raises a reasonable possibility of substantiating that claim.  More specifically, the written opinions of two private physicians, Thomas Bowden, M.D., and Bashir Sankari, M.D., dated in April 2007 and August 2011, respectively, link the Veteran's renal cancer to his period of active service, or more specifically, to his presumed Agent Orange exposure.  The RO previously denied this claim based on the absence of this type of evidence.

Having determined that new and material evidence has been received, the Board must reopen the claim of entitlement to service connection for renal cancer, as secondary to herbicide exposure.  The Board may not decide it on its merits, however, because, as explained below, VA has not yet satisfied its duty to assist the Veteran in the development thereof.    


ORDER

New and material evidence having been received, a claim of entitlement to service connection for renal carcinoma, as secondary to herbicide exposure, is reopened and, to this extent only, granted.


REMAND

Under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  In this case, there are multiple medical opinions of record, favorable and unfavorable, none of which, individually, is sufficient to decide the Veteran's claim. 

Most recently, the Veteran submitted a medical opinion of Dr. Sankari, dated in August 2011, which indicates that the Veteran's renal cell carcinoma is more likely than not related to his Agent Orange exposure in Vietnam.  Dr. Sankari based this opinion on multiple factors, including a lack of family history of and genetic predisposition for renal cell carcinoma; the absence of evidence of chemical exposure other than in Vietnam; and "new data" establishing a strong link between Agent Orange exposure and renal cell carcinoma.  He did not, however, cite or attach to his written opinion the new data to which he refers.  Given that this data is crucial in evaluating the probative value of Dr. Sankari's opinion, it should be obtained and associated with the claims file.   

The Board REMANDS this case for the following action:

1.  Contact Dr. Sankari and ask him to submit the "new data" upon which he based his August 2011 opinion.  

2.  Associate any documentation received from Dr. Sankari with the claims file.

3.  Readjudicate the claim being remanded based on all of the evidence of record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran a supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  By this REMAND, the Board intimates no opinion as to the ultimate disposition of the appeal.  The Veteran need not act unless he receives further notice.  He does, however, have the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


